Title: From James Madison to William Charles Coles Claiborne, 28 February 1807
From: Madison, James
To: Claiborne, William Charles Coles



Sir.
Department of State, Feb. 28th. 1807.

Your letter of the 22d. ult. enclosing your account for $200 dollars, as extra expenses in a public service to Atacapas & Opelousas, has been received.  As it is without precedent & might prove inconvenient to allow to the Governors of Territories personal expenses within the limits of their government, I lose no time in intimating that the present charge cannot be passed to your credit.  I am &c.

James Madison

